Beck, P. J., and Hines, J.,
dissenting. It being expressly stated in the question that the petitioner, who seeks to have the award of the commissioners vacated on the ground of fraud, collusion, or mistake on the part.of the commissioners, “failed to file.a caveat to the award of the commissioners, . . and that by the exercise of the slightest diligence he could have filed his caveat setting up all the objections urged in his petition, at or before the *872term of the court of ordinary to which the award of the commissioners was returnable,” he was concluded by the judgment approving the return of the commissioners setting aside the year’s support. For if petitioner failed to exercise the slightest diligence, then it is necessarily true that he was guilty of gross neglect, and the law will not afford him the relief which he seeks to obtain- by the petition, that is, to set aside the judgment.